DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 5,567,637) in view of Reda, et al. (US 2015/0184235) and Ng, et al. (US 5,583,359).

In reference to Claim 1, Hirota discloses a capacitive array (3:6-8) comprising: a bottom electrode plate (Item 13) comprising a plurality of bottom electrodes that are spaced apart and electrically isolated from one another (3:12-14 and 7:1-17); a plurality of spaced apart template structures located on the bottom electrode plate (3:12-14 and 7:1-17) and covering some of the bottom electrodes of the plurality of electrodes, wherein a spacing between each neighboring pair of template structures of the plurality of spaced apart template structures define trenches in which self-assembly of a self-assembly material occurs (3:18-37, Fig. 4 and 7:1-17), each of the trenches exposing at least one of the plurality of bottom electrodes (3:18-37, Fig. 4 and 7:1-17) not covered by one of the template structures; and a top electrode plate (Item 17) assembled above the bottom electrode plate and the plurality of spaced apart template structures (3:18-37, Fig. 4 and 7:1-17), wherein the top electrode plate comprises a plurality of top electrodes that are spaced apart and electrically isolated from one another (3:18-37, Fig. 4 and 7:1-17), the top electrodes facing the bottom electrodes, but electrically isolated from the bottom electrodes and the spaced apart template structures (3:18-37, Fig. 4 and 7:1-17).

Reda discloses (a) a capacitive sensor array ([0084]). 
It would have been obvious to one of ordinary skill in the art to complete the capacitive array of Hirota using the capacitive sensor array of Reda because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (Hirota) contained a product (capacitive array) which differed from the claimed product by the substitution of some element (capacitive array) with another element (capacitive sensor array).  The substituted element (capacitive sensor array) and its function (sensing the capacitance) were known in the art (Reda).  One of ordinary skill in the art could have substituted one known element (capacitive array) for another (capacitive sensor array), and the results of the substitution (capacitive sensor array) would have been predictable.
Ng discloses (b) the top electrodes facing the bottom electrodes, but electrically isolated from the bottom electrodes and the spaced apart template structures by a gap.
It would have been obvious to one of ordinary skill in the art to complete the capacitive array of Hirota by electrically isolating top and bottom electrodes using a gap like Ng because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Hirota) contained a base product (capacitive array) upon which the claimed invention can be seen as an improvement.  The prior art (Ng) contained a comparable product (capacitor structure) that has been improved in the same way (electrically isolating top and bottom electrodes using a gap) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (electrically isolating top and bottom electrodes using a gap) in the same way to the base product and the results would have been predictable to one of ordinary skill in the art (a spaced set of electrodes).

In reference to Claim 3, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the bottom electrode plate further comprises a bottom substrate ([0013]), wherein the plurality of bottom electrodes is located on or embedded within the bottom substrate ([0013]).

In reference to Claim 4, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the top electrode plate further comprises a top substrate ([0013]), wherein the plurality of top electrodes is located on or embedded within the top substrate ([0013]).

In reference to Claim 5, modified Hirota discloses the capacitive sensor array of Claim 4, as described above.
Reda discloses the top substrate further comprises through holes extending through the top substrate ([0033]).

In reference to Claim 6, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the top electrode plate is separated from the bottom electrode plate by spacers ([0054]).

In reference to Claim 7, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.


In reference to Claim 8, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses a distance between the top electrode plate and the bottom electrode plate is from 1 nm to 1 cm ([0100]).

In reference to Claim 9, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the plurality of bottom electrodes is a plurality of conductive lines arranged in parallel along a first direction ([0133]), and the plurality of top electrodes is a plurality of conductive lines arranged in parallel along a second direction that is perpendicular to the first direction ([0133]).

In reference to Claim 10, modified Hirota discloses the capacitive sensor array of Claim 9, as described above.
Reda discloses a width of each of the plurality of bottom electrodes and the plurality of top electrode is from 1 nm to 1 cm ([0156]).

In reference to Claim 11, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the plurality of bottom electrodes is a plurality of conductive lines ([0022]), and the plurality of top electrodes is a plurality of conductive pads ([0022]).

In reference to Claim 12, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the bottom electrode plate further comprises bottom terminal pads located on opposite ends of each of the plurality of bottom electrodes ([0022]).

In reference to Claim 13, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Reda discloses the top electrode plate further comprises a top terminal pad located on one end of each of the plurality of top electrodes ([0022], Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 5,567,637) in view of Reda, et al. (US 2015/0184235) and Ng, et al. (US 5,583,359) in further view of Nakamura, et al. (US 2013/0242647).

In reference to Claim 2, modified Hirota discloses the capacitive sensor array of Claim 1, as described above.
Modified Hirota does not disclose the template structures guide directed self-assembly (DSA) pattern formation.
Nakamura discloses the template structures guide directed self-assembly (DSA) pattern formation ([0031]).
It would have been obvious to one of ordinary skill in the art to complete the pattern formation method of modified Hirota by using a DSA method like Nakamura because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (modified Hirota) contained a base method (pattern formation) upon which the claimed invention can be seen as an 

Response to Arguments
Applicant’s arguments with respect to Claim 1 has been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742